Name: Commission Regulation (EC) No 1385/2003 of 1 August 2003 fixing quantities for importing bananas into the Community under the tariff quotas for the fourth quarter of 2003
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32003R1385Commission Regulation (EC) No 1385/2003 of 1 August 2003 fixing quantities for importing bananas into the Community under the tariff quotas for the fourth quarter of 2003 Official Journal L 196 , 02/08/2003 P. 0017 - 0018Commission Regulation (EC) No 1385/2003of 1 August 2003fixing quantities for importing bananas into the Community under the tariff quotas for the fourth quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 896/2001(3) has laid down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community, as last amended by Regulation (EC) No 1303/2003(4). It is necessary to determine the quantities available for imports during the last quarter of 2003 in the framework of the import tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93.(2) The quantities available for import under the A/B and C tariff quotas for the fourth quarter should be determined, having regard on the one hand to the volume of tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93 and, on the other hand, to the import licences issued for the first three quarters of 2003.(3) Since this Regulation must apply before the beginning of the period for the submission of licence applications in respect of the fourth quarter of 2003, it should enter into force immediately.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. For the fourth quarter of 2003, the quantities available for import under the tariff quota arrangements for the import of bananas shall be as set out in the Annex.2. For the fourth quarter of 2003, applications for import licenses under the A/B and C tariff quotas:(a) submitted by a traditional operator may not relate to a quantity exceeding the difference between the reference quantity established pursuant to Articles 4 and 5 of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licences issued for the first three quarters of 2003;(b) submitted by a non-traditional operator may not relate to a quantity exceeding the difference between the annual quantity determined and notified to the operator pursuant to Article 9(3) of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licenses issued for the first three quarters of 2003.Applications for import licenses shall be accompanied by a copy of the import licence(s) issued to the operator for the preceding quarters of 2003.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 185, 24.7.2003, p. 5.ANNEXQuantities of available bananas by tariff quota and operator category for the fourth quarter of 2003>TABLE>